PRICE   DANIEL

                                   November 13, 1948

          Hon. Howard Traweek               Opinion No. V-717
          County Attorney
          Motley County                     Re:   .The validity     of the
          Matador, Texas                           drscribed    sale of Coun-
                                                   ty land under a Commis-
                                                   sioners’ Court order
                                                   which reserved the right
                                                   in the Court to reject
                                                   any and all bids. ~-
          Dear Sir:
                          Your request for an opinion   on the above    sub-
          ject   reads,     In part, as follows:
                       “Attached hereto you will please find
                 copies of Order NC B. 1434, entered by the
                 Commissioners Court of Motley County on Aug-
                 ust 25, 1948, and Order No. 1440, entered by
                 the Commissioners Court of Motley County on
                 October 8, 1948.
                       “As will be noted from the contents of ’
                 Order No. 1434, It was entered appointing a
                 commissioner to sell certain lands belonging
                 to Motley County, the sale to be made at pub-
                 lic auction and on terms provided by the
                 court in the erder.      You will also note that
                 in the order the Commissioners Court reserv-
                 ed the right to reject all _blds on said lands,
                 this being done, through a desire .to protect.
                 the county’s   interests   in obtaining an ade-
                 quate price for the land.
                        “Thereafter    the sale was publicized     in
                 ,the local newspaper and by the distribution
                 of hand bills     throughout the county.     The
                 sale was held on the date and at the t imo
                 designated in the order of sale and a num-
                 ber of prospective      buyers attended and bid
                 ~11the land o The members of the Comission-
                 lrs Court had convened ia~a called        session
                 immediately prior to the sale and had agreed
                 among themselves as to the lowest price that
Hon. Howard Traweek - Page 2     (V-717)


     they deemed acce table to them for the sale
     of this land.   AP1 members were present at
     the sale and when the high bid of $70.00
     per acre was received and all other bidders
     had withdrawn from the bidding the members
     of the Commissioners Court notified    the com-
     missioner that the bid of $70.00 was accept-
     able to them and the land was knocked off to
     this high bidder.   Immediately after this
     sale the members of the court convened in
     the Commisrloners court room and entered Or-
     der Nob I%C and accepted the purchaser’s
     check in the amount of .$9,306.50   as the
     dewn payment on said land, and the commls-
     sioner entered into a written contract of
     sale with the purchaser, the sale being ac-
     cerding to the terms set lut in Order No.
     1434.
            “The opinion of your department is de-
     sired on the question of the validity      of t,his
     sale under Order Ho. ,1434 by the Commission-
     ers Court of Motley County.      Does the fact
     that the Commissioners Court by its order re-
     serving the right to reject all bides have the
     effect of invalidating   or voiding the sale
     b the commissioner?     That is, was Order No.
     1 t 34 veld under the provisions   of Article
     le. 15?7? If so, what effect,      if any would
     Order No. 1440 accepting the bid, and the
     acceptance of the purchaser’s     down payment
     of $9,305.50shava in validating      the sale by
     rat if icat ien?”
          The orders of the Commissioners’ Court ef Mot-
lsy County of August 25, 1948 which you attached to your
letter provide:
                         “ORDERNO. 141
            Wotion made by J. N. Fletcher,   second-
      ed by L. N. Standefer,  and passed by unanl-
      mous vote of the court, all members being
      present 9 that H. N. Courtney be appointed
      commissioner to hold a public auction sale
      at the court house door in Matador, Texas, on
      October 8, 1948, between the hours of 2200
    . P. Y, and 4~00 o’clock  P. X. for the purpose
Hon. Howard Traweek - Page 3    (V-717)


     of selling to the highest bidder the county
     farm now gowned by Motley county, and deacrib-
     ed by metes and bounds as follows:  . . .I’
     (The land is then descrlb4d.    Since no ques-
     tion Is raised as to the sufficiency   of the
     ds;;;z;lon,   that portion of the order Is

           “The sale of said land to be made sub-
     ject to the fallawing terms and conditions:
     Tha Commissioners court of Motley County re-
     serves the right to reject  any and all bids;
     . . .
           “The Commissioner shall be authorized
     to exeaute a general warrant deed and zany
     other instruments necessary to convey fee
     simple tit14 to said lands, which said deed
     and ~in4trument are to be executed by said
     commissioner after. the acceptance of the
     highest bid by the Commisslonsrsf Court .‘I


           Wotion was mad4 by J. N. Fldtcher,    and
     seconded b M.~H. Leary, that the bid of
     R. E. Campg 411 in the amount of $70.00per
     acre, making a total of $18 613.00 on the
     county farm, consisting   of 365.9 acres   b4
     accepted,   said bid being the highest bid
     made this date at the public auction of said
     lando held by Ii. H. Courtnsy, commissioner
     for Motley County.    Motion carried by unani-
     mous vote, all members of the court being
     pres4nt.
           “It is therefore   ordered by the Commis-
     sioners Court of     Wtley County, Texas, that
     the bid of R. E. Campbell, in the amount of
     $18,613.00on the county, farm lands and mad4
     this date, the 8th day of October, 1948, at
     public auction held by R. H. Courtney as com-
     nissioncr   for Motl4y County, bc accepted,   and
     the sa14 by said commissioner is hereby ratl-
     fled and confirmed,    said lands bsing describ-
     4d 08 f4llowsr
Hal. Howard Trawe4k - Page 4      ,(V-717)


            4.@4scrlptlon    of land as In Order HO.
       1434j.l'
            Article 1577,Vernon’s Civil Statutes, author-
izing the sals of any real estate of a county provides
as foll4uS:
               “The commissioners court may, .by an
       order to be entered on Its minutes, appoint
       a commissioner to sell and dispose of any
       real estat4 4f the county at public auction.
       The deed of such commissioner,    made In con-
       formit y to such order for and in behalf of
       the county, duly acknowledged and proven
       and recordsd shall be sufficient    to convey
       to the purchasers all the right, title     and
        interest   and sstate which the county may
       have in and to the premises to ba convsyed.
       Nothing contained in this article     shall au-
       .thorlz4 any commissioners court to dispose
        of any lands given, donated or granted to
        such county for the purpose lf education in
        ;II; zther manner than shall be directed by
             .
           It  se4ms well settled in this State that ths
4414  of county owned land must be at public auction and
in th4 mann4r set out In Art D 1577, V. C. S. See th4
f4ll4wlng authorities:
            Ferguson v. Halssll,   47 Tex. 421
            Llane County v. Johnson, 29 S.W. 56
            Llano County v. ~Knowles, 29     S. W.lz9
            HarSd? C;$ty  v. ,Nona Mills     Cs.,

             Spe;lcei   v. Levy, 173 S.W. 550
           This does not mean, however, that th4 commls-
sioners ars without authority to confirm or’ reject a sale
mad4 at public auction fer as polntsd out in Attorney
G4n4ral’s Opinion No. 2849, datsd April 29, 1931, the Com-
mIsslon4rs’ Court still   retains g4neral control ov4r the
sales including the power to rejact any sale mad4 by the
appeint4d commissioner at auction and the prespectlve     pur-
chasrrs should be put on notice that all bids are subject
to the approval of the Commissioners’ Court.     We quote
the follewing  from Attorney General’s Opinion No. 2849:
Hon. Howard Traweek - Page 5      (V-717)


            “The appointment ,of d commissioner to
      hold the sale does not’ mean thit all the
      powers of the commissioners’ court with ref-
      sr4nce to sales of real estate are thereby
      delegated to the special commissioner.           The
      court still  retains general control,       includ-
      ing the power to confirm or reject        anyI;;
      made by the commissioner at iuction.
      action should be evidenced by an order en-
      tered in the minutes of the court.         The ac-
      tion of the court in, this respect is analo-
      gous to the control which a probate court re-
      tains over administratorls       sales.  There is
      a discretion  re;;arding sale of county lands
      vested in the commissioners’ court by the
      Constitution  and laws of the State, no part
      of which can be delegated.        Logan vs. Stephens
      County, 98 Texas 283.       J’or this reason the
                           ba mt on notice.      bv a
                           effect    in the notice a
                           s ar4 subiect t dour-
      & the c-                1 court.     (Emphasis
      added)
           According to the facts submitted by you the
sale WA made at public auction by a commissioner ap-
pointed under the provisions   of Article   i577 .V, C. S.,
and the highest bid was approved by the Comm    i ssianers’
Court.  In view of the foregoing   authorities,    it is our
opinion t.hLit the two orders of the Commissioners’ Court,
copies of which you enclosed,   are valid.
             This opinion Is limited to the question of
the   authority of the Commissioners’ court to reserve
the   right to approve or reject   any and all bids submit-
ted   at a sale of county owned land at public auction in
the   mode set out in Article   1577, V. C. S.


            Sale of county land must be made at pub-
       lic auction in the mode set out in Article
       1577, v. c. s.   The Commissioners’ Court in
       its order appointing  a commissioner to sell
       the land at public auction may provide that
       all  bids are subject to the approval of the
Han- Howard Tra*reek - Page 6     (V-717)


     Commissioners8 Court.     Ferguson v. Halsell,
     47 Tsx. 421; Attorney    General's Opinion No.
     2849, dated April 29,    1931.

                                  Yours very truly,
                             ATTORNEYGENERALOF TEXAS




Jn:w:wb


                             APPROVED: